UNPUBLISHED

                     UNITED STATES COURT OF APPEALS
                         FOR THE FOURTH CIRCUIT


                               No. 09-6336


DARRELL J. WILLIAMS,

                   Plaintiff - Appellant,

             v.

SERGEANT JACKSON, Disciplinary Hearing Officer, Alvin S.
Glenn Detention Center; WARDEN, ALVIN S. GLENN DETENTION
CENTER, a/k/a Renaldo Meyers,

                   Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Anderson.   Cameron McGowan Currie, District
Judge. (8:07-cv-03661-CMC)


Submitted:    September 18, 2009             Decided:   November 3, 2009


Before NIEMEYER, GREGORY, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Darrell J.        Williams, Appellant Pro Se. Daniel C. Plyler,
DAVIDSON &         LINDEMANN, PA, Columbia, South Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Darrell J. Williams appeals the district court’s order

accepting the recommendation of the magistrate judge and denying

relief   on    his       42   U.S.C.       § 1983   (2006)      complaint.          We    have

reviewed the record and find no reversible error.                             Accordingly,

we   affirm        for   the        reasons   stated       by    the    district      court.

Williams      v.    Jackson,         No.   8:07-cv-03661-CMC           (D.S.C.     Feb.   10,

2009).     We dispense with oral argument because the facts and

legal    contentions          are     adequately     presented         in   the    materials

before   the       court      and    argument      would   not    aid       the   decisional

process.

                                                                                    AFFIRMED




                                               2